                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

RX SAVINGS, et al.,                           )
                                              )
               Plaintiffs,                    )
                                              )
v.                                            )       Case No. 2:19-cv-2439-DDC
                                              )
DOUGLAS BESCH, et al.,                        )
                                              )
               Defendants,                    )
                                              )
v.                                            )
                                              )
MICHAEL REA,                                  )
                                              )
               Counterclaim Defendant.        )


                              AGREED PROTECTIVE ORDER

       Plaintiffs’ claims in this case generally allege that Defendants Douglas Besch (“Besch”)

and Besch Holdings, LLC breached a non-compete agreement entered into in connection with

Besch’s sale of his equity interest in Plaintiff Rx Savings, LLC (“Rx Savings”) and that

Defendant Laxman Degala misappropriated confidential information from Rx Savings when he

left the company and shared it with Besch and his new employer Defendant DR/Decision

Resources, LLC (“DRG”). Defendants have asserted counterclaims against Plaintiffs and

Counterclaim Defendant Michael Rea, Chief Executive Officer and a Director of Rx Savings, for

securities fraud, common law fraud, breach of fiduciary duty, unjust enrichment, and defamation.

The parties agree that given the nature of the claims in the pending litigation, which implicate the

parties’ respective sensitive commercial and proprietary information, it may be necessary to

disclose Confidential Information during the course of discovery. The parties further agree that

certain categories of such information should be treated as confidential, protected from

disclosure outside this case, and used only for purposes of prosecuting or defending this action



                                                  1
and any subsequent litigation or appeals. The parties jointly request that this Agreed Protective

Order be entered to limit the disclosure, dissemination, and use of certain identified categories of

Confidential Information.

       In support of their request, the parties assert that protection of the identified categories of

Confidential Information is necessary to guard against the disclosure of sensitive and proprietary

business, financial, and tax information, which could be harmful to the parties, as well as

nonparties.

       For good cause shown under Fed. R. Civ. P. 26(c), the Court herby enters the following

Agreed Protective Order:

1.     Scope. All documents and materials produced in the course of discovery in

this litigation, including any documents produced by third parties or non-parties in response to

subpoenas, responses to discovery requests, all deposition testimony and exhibits, and

information derived directly therefrom (collectively, “documents”) are subject to this Order as

set forth below.

2.     Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party, in good faith, designates as

having been previously maintained in a confidential manner and indicates should be protected

from disclosure and use outside the case because any such disclosure and use is restricted

by applicable law or could potentially cause harm to the interests of the disclosing party or

nonparties. For purposes of this Order, the parties will limit their designation of “Confidential

Information” to the following categories of information or documents: (a) documents containing

intellectual property, non-public insider information, trade secrets, confidential commercial

information, including, without limitation, income and profits, and other proprietary or sensitive

business information; and (b) documents covered by contractual confidentiality provisions with



                                                  2
third parties. If it later becomes apparent that other categories of documents and information

should be subject to a protective order, the parties will confer and seek an amendment to this

Order as appropriate.

       None of the parties agrees to produce anything in response to this Order that is not

otherwise already discoverable in this litigation, and nothing in this Order shall be used by the

parties to argue that any matter is discoverable that would not otherwise already be discoverable

in the absence of the Order.

       Information and documents that have been produced, disclosed, or made available to the

public in the past, and not through a violation of this or any other Order, may not be designated

as Confidential Information absent a showing of good cause.

       3.      Form and Timing of Designation. The producing party may designate

documents as containing Confidential Information and therefore subject to protection under

this Order by marking or placing the words “CONFIDENTIAL,” or “CONFIDENTIAL –

ATTORNEYS’ EYES ONLY” on the document and on all copies in a manner that will not

interfere with the legibility of the document.




                                                 3
       As used in this Order, “copies” includes electronic images, duplicates, extracts, summaries

or descriptions that contain the Confidential Information. The marking will be applied prior to or

at the time the documents are produced or disclosed. Applying the marking to a document does

not mean that the document has any status or protection by statute or otherwise, except to the extent

and for the purposes of this Order. Copies that are made of any designated documents must also

bear the marking, although indices, electronic databases, or lists of records that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney thereby certifies that the document contains

Confidential Information as defined in this Order.

       Where a producing party designates previously produced documents as containing

Confidential Information, it will provide additional copies of the previously produced documents

with the required markings. Upon receipt of the additional copies that comply with the procedures

set forth above, the receiving party will immediately return to the producing party the previously

produced documents, or alternatively, will destroy all such documents.

       4.      Inadvertent Failure to Designate.         An inadvertent failure to designate any

document or material as containing Confidential Information will not constitute a waiver of

an otherwise valid claim of confidentiality pursuant to this Order, provided that any such claim is

asserted within fourteen business days after discovery of the inadvertent failure.

       5.      Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within thirty days after receipt of the deposition transcript.

Such designation must be specific as to the portions of the transcript and any exhibits to be

protected.




                                                  4
       When documents or information disclosed during a deposition are designated as

Confidential Information at the time testimony is given, the reporter shall separately transcribe

those portions of the testimony so designated, shall mark the face of the transcript as set forth

above, and shall maintain that portion of the transcript or exhibits in separate files marked to

designate the confidentiality of their contents. For convenience, if a deposition transcript or exhibit

contains repeated references to Confidential Information that cannot conveniently be segregated

from non-confidential material, any party may request that the entire transcript or exhibit be

maintained by the reporter as Confidential Information.

       Attorneys’ Eyes Only information is subject to the additional requirement that counsel

request any client representatives to leave the deposition before the Attorneys’ Eyes Only

information is used. That portion of the transcript shall be separately transcribed and labeled as

Attorneys’ Eyes Only.

       6.      Protection of Confidential Material.

               (a)      General Protections. Designated Confidential Information must be used

or disclosed solely for purposes of prosecuting or defending this litigation, including any

subsequent appeals.

               (b)      Who May View Designated Confidential Information. Except with

the prior written consent of the designating party or prior Order of the Court, materials marked

“CONFIDENTIAL” or may only be disclosed to the following persons:

                        (i)     Any party to the litigation who is an individual.

                        (ii)    The receiving party’s counsel of record in this action, as well as
                                counsel’s employees to whom it is reasonably necessary to disclose
                                the information for this litigation.

                        (iii)   The officers, directors, and employees of the receiving party to
                                whom disclosure is reasonably necessary for this case.




                                                  5
                       (iv)     Retained or specially-employed outside expert witnesses or
                                consultants of the receiving party to whom disclosure is reasonably
                                necessary for this case and who have signed the Agreement to Be
                                Bound by Protective Order attached as Exhibit A (“Agreement”).

                       (v)      The Court and Court personnel, including any special master
                                appointed by the Court, and members of the jury.

                       (vi)     Court reporters, recorders, and videographers engaged for
                                depositions.

                       (vii)    Any mediator appointed by the Court or jointly selected by the
                                parties.

                       (viii)   Independent providers of document reproduction, electronic discov-
                                ery, or other litigation services retained or employed specifically in
                                connection with this case.

                       (ix)     The author or recipient of the document or the original source of the
                                information.

               (c)     Who May View Designated Confidential – Attorneys’ Eyes Only

Information. A Party may designate as “CONFIDENTAL – ATTORNEYS’ EYES ONLY” any

Confidential Information that it reasonably and in good faith believes is of such a highly sensitive,

competitive or confidential nature that disclosure to persons other than those listed below would

result in demonstrable harm:

                       (i)      Outside counsel for any party engaged in this litigation and the
                                employees and personnel who work with such attorneys to whom it
                                is necessary that the material be shown for purposes of this action;

                       (ii)     Experts and consultants retained by counsel for the receiving party
                                for the conduct of the action so long as they first sign the Agreement,
                                which shall be retained by counsel.

                       (iii)    A party’s outside service providers and consultants regarding
                                document and ESI processing, hosting, review, and production,
                                which includes any e-Discovery consultants and trial consultants.




                                                   6
                       (iv)     A deponent who is the author, bona fide recipient, or is reasonably
                                expected to possess knowledge of the information discussed in the
                                document, but only in connection with the preparation for or during
                                the course of a noticed deposition in this action, and provided that
                                the deponent has executed the Agreement. A deponent, by virtue of
                                that status alone, shall not be entitled to access or view any
                                Confidential Information that he or she cannot otherwise access or
                                view under the other provisions of this Order;

                       (v)      A court reporter and videographer in the course of a deposition in
                                this case;

                       (vi)     The Court, other Court personnel (including court reporters), and the
                                trier of fact if appropriate action is taken to protect the Confidential
                                Information;

                       (vii)    If necessary for making case-related decisions, a party’s attorney
                                may communicate to a client representative a summary of
                                documents marked Confidential – Attorneys’ Eyes Only.

               (d)     Control of Documents. The parties must take reasonable, good faith

efforts to prevent the unauthorized or inadvertent disclosure of documents designated as containing

Confidential Information pursuant to the terms of this Order.

       7.      Filing of Confidential Information. In the event a party seeks to file with the

Court any document containing Confidential Information subject to protection under this Order,

that party must take appropriate action to insure that the document receives proper protection from

public disclosure including: (a) filing a redacted document with the consent of the party who

designated the document as Confidential; (b) where appropriate (e.g., in relation to discovery and

evidentiary motions),        submitting   the   document    solely for     in   camera     review;   or

(c) when the preceding measures are inadequate, seeking permission to file the document under

seal by filing a motion for leave to file under seal in accordance with D. Kan. Rule 5.4.6.

       Nothing in this Order will be construed as a prior directive to allow any document to be

filed under seal. The parties understand that the requested documents may be filed under seal only

with the permission of the Court after proper motion. If the motion is granted and the requesting



                                                   7
party permitted to file the requested documents under seal, only counsel of record and

unrepresented parties will have access to the sealed documents.

        8.     Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

motion or objection to a confidential designation, the objecting party must meet and confer in good

faith to resolve the objection informally without the Court’s intervention. A party that elects to

challenge a confidentiality designation may file and serve a motion that identifies the challenged

material and sets forth in detail the basis for the challenge. The burden of proving

the necessity of a confidentiality designation remains with the party asserting confidentiality. Until

the Court rules on any such challenge, all parties must continue to treat the materials as

Confidential Information under the terms of this Order.

        9.     Use of Confidential Documents or Information at Trial or Hearing. Nothing

in this Order will be construed to affect the use of any document, material, or information at any

trial or hearing. A party that intends to present or anticipates that another party may present Confi-

dential Information at a hearing or trial must bring that issue to the attention of the Court and the

other parties without disclosing the Confidential Information. The Court may thereafter make such

orders as are necessary to govern the use of such documents or information at the hearing or trial.

        10.    Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect.          Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)     Return of Confidential Documents. Within thirty days after this case

concludes by settlement, final judgment, or final order, including any subsequent appeals, all

documents designated as containing Confidential Information, including copies as defined above,



                                                  8
must be returned to the party who produced the document unless the parties agree to

destruction of the document to the extent practicable in lieu of return.

                 (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. Such work

product will continue to be confidential under this Order.

        11.      Order Subject to Modification. This Order is subject to modification by the Court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order shall not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

        12.      Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

        13.      Jurisdiction. The Court’s jurisdiction to enforce the provisions of this Order

will terminate on the final disposition of this case. However, a party may file a motion to seek

leave to reopen the action or pursue other litigation or relief as appropriate to enforce the provisions

of this Order.

        14.      Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to any Confidential Information produced

in this litigation by third parties.

        15.      Confidential Information Subpoenaed or Ordered Produced in Other

Litigation or Proceedings. If a receiving party is served with a subpoena or an order that would

compel disclosure of any material or document designated in this case as Confidential Information,



                                                   9
the receiving party must notify the designating party in writing as promptly as possible and in no

event more than ten business days after receiving the subpoena or court order. Such notification

must include a copy of the subpoena or order.

       The receiving party also must immediately inform, in writing, the party who caused the

subpoena or order to issue that some or all of the material requested is subject to this Protective

Order. In addition, the receiving party must deliver a copy of this Order promptly to the party in

the other action that caused the subpoena or order to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this litigation an opportunity to protect its

Confidential Information in the court or proceeding from which the subpoena or order issued. The

designating party bears the burden and expense of seeking protection in that court or proceeding

of its Confidential Information, and nothing in this Order should be construed as authorizing or

encouraging a receiving party in this action to disobey a lawful directive from another authority or

court. The obligations set forth in this paragraph remain in effect while any party has in its

possession, custody, or control Confidential Information produced by the other party to this case.

       16.     Inadvertent Disclosure of Confidential Information Covered by Attorney-

Client Privilege or Work Product. The inadvertent disclosure or production of any information

or document that is subject to an objection on the basis of attorney-client privilege or work-product

protection, including, but not limited to, information or documents that may be considered

Confidential Information under this Order, will not be deemed to waive a party’s claim to its

privileged or protected nature or otherwise prevent that party or the privilege holder from

designating the information or document as attorney-client privileged or subject to the work

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information or



                                                 10
documents,    the   receiving   party   must     return   the   information   or   documents     to

the producing party within seven days, regardless of whether the receiving party agrees with the

claim of privilege or work-product protection. Disclosure of the information or document by

the other party prior to such later designation will not be deemed a violation of the provisions of

this Order.

       IT IS SO ORDERED.


       Dated: January 13, 2020, at Kansas City, Kansas.


                                                      s/ James P. O’Hara

                                               U.S. Magistrate Judge




                                                 11
WE SO MOVE

and agree to abide by the
terms of this Order.

     /s/ Melissa Hoag Sherman                /s/ Michael L. Blumenthal
    Douglas M. Weems, KS #14771              Michael L. Blumenthal, KS Bar #18582
    dweems@spencerfane.com                   SEYFERTH BLUMENTHAL
    Melissa Hoag Sherman, KS #20278          & HARRIS LLC
    msherman@spencerfane.com                 480 Main Street – Suite 310
    6201 College Boulevard, Suite 500        Kansas City, MO 64112
    Overland Park, KS 66211                  Tel: (816) 756-0700
    Tel: (913) 345-8100                      Fax: (816) 756-3700
    Fax: (913) 345-0736                      Email: mike@sbhlaw.com

                                             Kenneth M. Bello (admitted pro hac vice)
    ATTORNEYS FOR PLAINTIFFS                 Justin L. Engel (admitted pro hac vice)
    AND COUNTERCLAIM DEFENDANT               BELLO WELSH LLP
                                             125 Summer Street, Suite 1200
                                             Boston, Massachusetts 02110
                                             Tel: (617) 247-4100
                                             Fax: (617) 247-4125
                                             kbello@bellowelsh.com
                                             jengel@bellowelsh.com

                                             ATTORNEYS FOR DEFENDANTS




                                        12
                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

RX SAVINGS, et al.,                         )
                                            )
              Plaintiffs,                   )
                                            )
v.                                          )        Case No. 2:19-cv-2439-DDC
                                            )
DOUGLAS BESCH, et al.,                      )
                                            )
              Defendants,                   )
                                            )
v.                                          )
                                            )
MICHAEL REA,                                )
                                            )
              Counterclaim Defendant.       )


                AGREEMENT TO BE BOUND BY PROTECTIVE ORDER

       The undersigned hereby acknowledges that ____ has read the Agreed Protective Order
entered in the above-captioned case, and attached hereto, understands the terms of the Order, and
agrees to be bound by those terms. The undersigned submits to the jurisdiction of the Court in
matters relating to this Protective Order and understands that the terms of the Agreed Protective
Order obligate ____ to use materials and documents designated as Confidential Information in
accordance with the Order solely for the purposes of the litigation, and not to disclose any such
Confidential Information to any other person, firm, or concern, except in accordance with the
provisions of the Agreed Protective Order.

        The undersigned acknowledges that violation of the Agreed Protective Order may result in
penalties or other action.


                                            ___________________________________
                                            Signature

                                            ____________________________________
                                            Printed Name


Subscribed and sworn to before me
this _____day of _______________, 2020.


_________________________
Notary Public                                                             Exhibit A

                                                13
